30 So. 3d 684 (2010)
Valda BELL, Appellant,
v.
STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, a foreign corporation, Claire Mays, Lorenzo John Ameri and Emomotimi S. Brisibe, Appellees.
No. 4D08-4471.
District Court of Appeal of Florida, Fourth District.
March 24, 2010.
Philip D. Parrish of Philip D. Parrish, P.A., Miami, and Henry A. Seiden of The Seiden Law Firm, West Palm Beach, for appellant.
David B. Krouk and John W. Weihmuller of Butler Pappas Weihmuller Katz Craig LLP, Tampa, for appellees, State Farm Mutual Automobile Insurance Company, Claire Mays and Lorenzo John Ameri.
Paul L. Nettleton and Andrew D. Manko of Carlton Fields, P.A., Miami, for appellee, Emomotimi S. Brisibe.
PER CURIAM.
Valda Bell ("appellant") appeals from the trial court's order dismissing with prejudice her second amended complaint. The complaint was filed by the lead driver involved in a rear-end collision against, among others, the insurance company of the motorist in the rear vehicle. The appellant alleged that the insurance company failed to timely disclose, in violation of section 627.4137, Florida Statutes (2007), that it had agreed to provide coverage for any excess judgment.
The parties present valid arguments as to the interpretation of the terms of section 627.4137. However, we find no reversible error where the appellant was awarded a $2,690,806 verdictwhich was promptly paid by the insurance company under a policy of automobile insurance with bodily injury liability limits of $50,000 per person. See Mackey v. Reserve Ins. Co., 349 So. 2d 830, 832 (Fla. 1st DCA 1977) ("The favorable verdict rendered the error harmless to appellants."); § 59.041, Fla. Stat. (2007).
Affirmed.
GROSS, C.J., FARMER and CIKLIN, JJ., concur.